Title: From Thomas Jefferson to Jacob Mitchell, 6 September 1808
From: Jefferson, Thomas
To: Mitchell, Jacob


                  
                     Sir 
                     
                     Sep. 6. 08.
                  
                  I beg leave to communicate through you the inclosed answer to the representation which came to me  under cover from you, & to add the assurances of my respect.
                  
                     Th: Jefferson 
                     
                  
               